Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-28 are pending
Claims 1-28 are rejected

Claim Objections
Claim 3,11 are  objected to because of the following informalities:  claim 3 recites the limitations: wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission; the limitations should have read: wherein the DCI indicates a first modulation coding scheme (MCS) value associated the with  PDSCH transmission;   Appropriate correction is required.
A similar issue exists with claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5,6,9,10,11,13,16,17,18,20,22,23,24,25,27 are rejected under 35 U.S.C. 103 as being unpatentable over (US-PG-PUB 2019/0349121 A1) and in view CSI feedback enhancements”, Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP.
The application is about SB-CSI reporting and is shown in fig. 7

    PNG
    media_image1.png
    707
    1004
    media_image1.png
    Greyscale

The primary reference Tian is about CSI feedback and is shown in fig. 6




    PNG
    media_image2.png
    450
    338
    media_image2.png
    Greyscale







The secondary reference 3GPP is about A-CSI and SB-CSI reporting based on received PDSCH from base station and is shown in fig. 1


    PNG
    media_image3.png
    133
    625
    media_image3.png
    Greyscale


As to claim 1. Tian teaches a method for wireless communication by a user equipment (UE) (Tian fig.1 a Ue 115 which works according to a method see also [0041]), comprising:
receiving a physical downlink shared channel (PDSCH) transmission from a base station(Tian [0044] Ue receiving downlink signals from gnb see also [0043] downlink signal i.e. PDSCH being transmitted via antennae);
transmitting either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission to the base station (looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH;  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted);  in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),
determining whether to transmit a channel state information (CSI) report to the base station based on whether the ACK transmission is transmitted to the base station or whether the NACK transmission is transmitted to the base station ( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station; based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band CSI
However 3GPP  from a similar field of endeavor teaches  sub-band CSI (3GPP page 4  first paragraph Proposal 3: sub-band CSI report mode should be enable in rel. 17 see also fig. 1 page 3 A-CSI report based on PDSCH reception to be replaced by SB-CSI in rel. 17 as a proposal).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).
 
As to claim 2. The combination of Tian and 3GPP teaches all the limitations of parent claim 1, Tian does not teach 
transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However 3 GPP from a similar field of endeavor teaches transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(3GPP page 3 table 1 NACK or ACK being sent based on whether transmission was successfully decoded on not  and see also page 2 last paragraph ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 3. The combination of Tian and 3GPP teaches all the limitations of parent claim 1, Tian does not teach
 receiving downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;
configuring the reception of the DCI for receiving the PDSCH transmission; and
measuring a second MCS value associated with the received PDSCH transmission.
However 3GPP from a similar filed of endeavor teaches receiving downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
configuring the reception of the DCI for receiving the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined); and
measuring a second MCS value associated with the received PDSCH transmission (3GPP page1, last paragraph and page  2 1st paragraph feedback from A-CSI based on reception of PDSCH being used to adjust MCS) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 5. The combination of Tian and 3GPP teaches all the limitations of parent claim 1, Tian does not teach
transmitting the SB-CSI report to the base station when the ACK transmission is transmitted to the base station, and
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station.
However 3GPP from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the ACK transmission is transmitted to the base station(3GPP page 2 observation , 2nd paragraph  A-CSI being transmitted based on ACK and page 3 last paragraph: enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report), and
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station(3GPP page 2, paragraph 2: observation 1 A-CSI being transmitted based on ACK proposition being made to only send A-CSI only when NACK is received, currently A-CSI being send based on ACK and NACK and page 3 last paragraph  enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 6. The combination of Tian and 3GPP teaches all the limitations of parent claim 1, Tian does not teach further comprising:
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, or
abstaining from transmitting the SB-CSI report when the ACK transmission is transmitted to the base station.
However 3GPP from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, or
abstaining from transmitting the SB-CSI report when the ACK transmission is transmitted to the base station(3GPP page 2, 2nd paragraph: observation 1 A-CSI being transmitted based on ACK proposition being made to only send A-CSI only when NACK is received, currently A-CSI being send based on ACK and NACK and page 3 last paragraph: enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 9.Tian teaches  a user equipment (UE) for wireless communication in a wireless communication network(Tian fig.1 a Ue 115 which works according to a method see also [0041]), comprising: a wireless transceiver(Tian fig. 8, 801 a wireless radio i.e. transceiver); a memory (Tian fig. 8, 282 memory); and a processor(Tian fig. 8 280 processor) ,communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory(Tian fig. 8 processor 280  communicatively couple to transceiver 801 and memory 282) are configured to: receive a physical downlink shared channel 
(PDSCH) transmission from a base station((Tian [0044] Ue receiving downlink signals from gnb see also [0043] downlink signal i.e. PDSCH being transmitted via antennae);, 
transmit either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission to the base station(looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),and 
determine whether to transmit a channel state information  report to the base station based on whether the ACK transmission is transmitted to the base station or whether the NACK transmission is transmitted to the base station( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band (SB) (SB-CSI)
However 3GPP from a similar field of endeavor teaches sub-band (SB) (SB-CSI) (3GPP page 4  first paragraph Proposal 3: sub-band CSI report mode should be enable in rel. 17 see also fig. 1 page 3 A-CSI report based on PDSCH reception to be replaced by SB-CSI in rel. 17 as a proposal).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 10. The combination of Tian and 3GPP teaches all the limitations of parent claim 9, Tian does not teach 
transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However 3 GPP from a similar field of endeavor teaches transmitting either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(3GPP page 3 table 1 NACK or ACK being sent based on whether transmission was successfully decoded on not  and see also page 2 last paragraph ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 11. The combination of Tian and 3GPP teaches all the limitations of parent claim 9, Tian does not teach
 receive downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;
configure the reception of the DCI for receiving the PDSCH transmission; and
measuring a second MCS value associated with the received PDSCH transmission.
However 3GPP from a similar filed of endeavor teaches receiving downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
configuring the reception of the DCI for receiving the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined); and
measuring a second MCS value associated with the received PDSCH transmission (3GPP page1, last paragraph and page  2 1st paragraph feedback from A-CSI based on reception of PDSCH being used to adjust MCS) .
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 13. The combination of Tian and 3GPP teaches all the limitations of parent claim 11, Tian does not teach
transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, and
abstaining from transmitting  the SB-CSI report to the base station when the ACK transmission is transmitted to the base station.
However 3GPP from a similar field of endeavor teaches transmitting the SB-CSI report to the base station when the NACK transmission is transmitted to the base station, or
abstaining from transmitting  the SB-CSI report to the base station when the ACK transmission is transmitted to the base station(3GPP page 2, 2nd paragraph  observation 1 A-CSI being transmitted based on ACK proposition being made to only send A-CSI only when NACK is received, currently A-CSI being send based on ACK and NACK and page 3 last paragraph: 3 enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 16. Tian teaches a  method for wireless communication by a network entity(Tian fig.1 a wireless network having Ue and base station which works according to a method see also [0041]),, comprising: 
transmitting a physical downlink shared channel (PDSCH) transmission to a user equipment (UE) (Tian [0044] gnb transmitting downlink signals i.e. PDSCH signals  to Ue see also [0043] downlink signal i.e. PDSCH being transmitted via antennae);
receiving either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission from the UE(looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),and
receiving a channel state information report from the UE based on whether the ACK transmission is transmitted by the UE or the NACK transmission is transmitted by the UE( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band (SB) (SB-CSI)
However 3GPP from a similar field of endeavor teaches sub-band (SB) (SB-CSI) (3GPP page 4  first paragraph Proposal 3: sub-band CSI report mode should be enable in rel. 17 see also fig. 1 page 3 A-CSI report based on PDSCH reception to be replaced by SB-CSI in rel. 17 as a proposal).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction)
17. The method of claim 16, wherein receiving either the ACK transmission or the NACK transmission from the UE in response to the transmission of the PDSCH transmission comprises:

As to claim 17 The combination of Tian and 3GPP teaches all the limitations of parent claim 16, Tian does not teach 
receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However 3 GPP from a similar field of endeavor teaches receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(3GPP page 3 table 1 NACK or ACK being sent based on whether transmission was successfully decoded on not  and see also page 2 last paragraph ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 18. The combination of Tian and 3GPP teaches all the limitations of parent claim 16, Tian does not teach
transmitting  downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;
However 3GPP from a similar filed of endeavor teaches transmitting  downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 20. The combination of Tian and 3GPP teaches all the limitations of parent claim 18, Tian does not teach further comprising:
receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE, and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE
However 3GPP from a similar field of endeavor teaches receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE, (3GPP page 2, 2nd paragraph: observation 1 A-CSI being transmitted based on ACK and page 3 last paragraph: enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report), and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE (3GPP page 2, 2nd paragraph: observation 1 A-CSI being transmitted based on ACK proposition being made to only send A-CSI only when NACK is received, currently A-CSI being send based on ACK and NACK and page 3 last paragraph: enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 22. Tian teaches a base station for wireless communication in a wireless communication network (Tian fig. 7 a base station), comprising:
a wireless transceiver(Tian fig. 7 701 a wireless radio);
a memory(Tian fig.7, 242 a memory); and
a processor communicatively coupled to the wireless transceiver and the memory(Tian fig. 7 processor 240 communicatively coupled to memory 242 and transceiver 701), wherein the processor and the memory are configured to:

transmit a physical downlink shared channel (PDSCH) transmission to a user equipment (UE) (Tian [0044] gnb transmitting downlink signals i.e. PDSCH signals  to Ue see also [0043] downlink signal i.e. PDSCH being transmitted via antennae),
receive either an acknowledgement (ACK) transmission or a negative acknowledgement (NACK) transmission from the UE(looking at applicant specification as filed [0013] transmitting ack or nack depend ability of Ue to decode the PDSCH and [0067] ack is send when Ue is able to partially decode PDSCH or when there is low interference and [0068] NACK is send when Ue is not able to decode signal or when there is high interference based on this the claims is being interpreted as nack or ack is being sent after transmission of PDSCH since Ue may not really receive the PDSCH  based on this Tian teaches  fig. 6 step 600 see [0066] failed transmission based on which a NACK is being transmitted); in response to a reception of the PDSCH transmission (Tian fig. 6 step 602 [0066][0067]  a NACK being sent to base station in response to a failed transmission and see also [0043] downlink signal i.e. PDSCH being transmitted via antennae), and
receive a channel state information report from the UE based on whether the ACK transmission is transmitted by the UE or the NACK transmission is transmitted by the UE( looking at applicant specification as filed [0137]the determination to send the CSI to the base station is solely based on whether the NACK or ack is being transmitted to the based station based on this Tian fig. 4 step 604  see [0068] an action being triggered in response to sending the NACK to the base station in order to improve transmission success rate by sending a  CSI report to the based station and the determination to send CSI is only when Ue is not able to decode downlink signal).
Tian does not expressly teach sub-band (SB) (SB-CSI)
However 3GPP from a similar field of endeavor teaches sub-band (SB) (SB-CSI) (3GPP page 4  first paragraph Proposal 3: sub-band CSI report mode should be enable in rel. 17 see also fig. 1 page 3 A-CSI report based on PDSCH reception to be replaced by SB-CSI in rel. 17 as a proposal).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 23. The combination of Tian and 3GPP teaches all the limitations of parent claim 16, Tian does not teach 
receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However 3 GPP from a similar field of endeavor teaches receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(3GPP page 3 table 1 NACK or ACK being sent based on whether transmission was successfully decoded on not  and see also page 2 last paragraph ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 24. The combination of Tian and 3GPP teaches all the limitations of parent claim 22, Tian does not teach 
receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission.
However 3 GPP from a similar field of endeavor teaches receiving either the ACK transmission or the NACK transmission to the base station based on an ability of the UE to decode the PDSCH transmission(3GPP page 3 table 1 NACK or ACK being sent based on whether transmission was successfully decoded on not  and see also page 2 last paragraph ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 25. The combination of Tian and 3GPP teaches all the limitations of parent claim 22, Tian does not teach
transmitting  downlink control information (DCI) associated with the PDSCH transmission, wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission;
However 3GPP from a similar filed of endeavor teaches transmitting  downlink control information (DCI) associated with the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined), wherein the DCI indicates a first modulation coding scheme (MCS) value associated the PDSCH transmission(3GPP introduction page 1 1st paragraph, DL DCI i.e. PDSCH using a first MCS and based on feedback this MCS is to be refined and page 2 1st paragraph MCS being adjusted for PDSCH retransmission);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

As to claim 27. The combination of Tian and 3GPP teaches all the limitations of parent claim 22, Tian does not teach further comprising:
receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE, and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE
However 3GPP from a similar field of endeavor teaches receiving the SB-CSI report from  the UE when the ACK transmission is received  from  the UE, (3GPP page 2, 2nd paragraph: observation 1 A-CSI being transmitted based on ACK and page 3 last paragraph: enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report), and
receiving  the SB-CSI report from the UE when the NACK transmission is received  from the UE (3GPP page 2, 2nd paragraph: observation 1 A-CSI being transmitted based on ACK proposition being made to only send A-CSI only when NACK is received, currently A-CSI being send based on ACK and NACK and page 3 last paragraph: enhanced CSI feedback mode: enhanced sub-band feedback method should be introduced in order to provide accurate CSI report).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Tian to send a combined or multiplexed A-CSI and HARQ-ACK once traffic arrives, thus providing latency reduction. Because 3GPP teaches a method for more accurate MCS selection, thus providing for efficient spectrum utilization (3GPP introduction).

Claim(s) 4,12,19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over (US-PG-PUB 2019/0349121 A1)  in view Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP and in view of Gao et al. (US-PG-PUB 2016/0142176 A1). 

As to claim 4. The combination of Tian and 3GPP teaches all the limitations of parent claim 3, The combination of Tian and 3GPP  does not teach
transmitting either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and the second MCS value.
However Gao from a similar field of endeavor teaches transmitting either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and the second MCS value (Gao [0037] s packet error rate associated with different mcs based on which ack is being sent)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gao and the combined teaching of Tian and 3GPP to use a threshold difference between MCS in order to make decision. Because Gao teaches a method of accurate MCS selection in order to improve spectrum utilization (Gao [0007]).

As to claim 12. The combination of Tian and 3GPP teaches all the limitations of parent claim 11, The combination of Tian and 3GPP  does not teach
transmitting either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and the second MCS value.
However Gao from a similar field of endeavor teaches transmitting either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and the second MCS value (Gao [0037] s packet error rate associated with different mcs based on which ack is being sent)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gao and the combined teaching of Tian and 3GPP to use a threshold difference between MCS in order to make decision. Because Gao teaches a method of accurate MCS selection in order to improve spectrum utilization (Gao [0007]).

As to claim19. The combination of Tian and 3GPP teaches all the limitations of parent claim 18, The combination of Tian and 3GPP  does not teach
receiving  either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and a second  measured MCS value associated with the PDSCH transmission.
However Gao from a similar field of endeavor teaches receiving  either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and a second  measured MCS value associated with the PDSCH transmission(Gao [0037] s packet error rate associated with different mcs based on which ack is being sent)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gao and the combined teaching of Tian and 3GPP to use a threshold difference between MCS in order to make decision. Because Gao teaches a method of accurate MCS selection in order to improve spectrum utilization (Gao [0007]).

As to claim 26. The combination of Tian and 3GPP teaches all the limitations of parent claim 25, The combination of Tian and 3GPP  does not teach
receiving  either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and a second  measured MCS value associated with the PDSCH transmission.
However Gao from a similar field of endeavor teaches receiving  either the ACK transmission or the NACK transmission to the base station based on a threshold difference between the first MCS value and a second  measured MCS value associated with the PDSCH transmission(Gao [0037] s packet error rate associated with different mcs based on which ack is being sent)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gao and the combined teaching of Tian and 3GPP to use a threshold difference between MCS in order to make decision. Because Gao teaches a method of accurate MCS selection in order to improve spectrum utilization (Gao [0007]).

Claim(s) 7,14, are rejected under 35 U.S.C. 103 as being unpatentable over (US-PG-PUB 2019/0349121 A1) Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP and in view of Miao (WO 2021/086499 A1).

As to claim 7. The combination of Tian and 3GPP teaches all the limitations of parent claim 1, 
The combination of Tian and 3GPP does not teach  wherein , when determining to transmit the SB-CSI report to the base station, at least one of the ACK transmission or the NACK transmission includes an indication that the SB-CSI report is to be transmitted to the base station.
However Miao from a similar field of endeavor teaches wherein , when determining to transmit the SB-CSI report to the base station, at least one of the ACK transmission or the NACK transmission includes an indication that the SB-CSI report is to be transmitted to the base station (Miao [0068] HARQ-ACK scheduling being signaled via MAC-CE).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Miao and the combined teaching of Tian and 3GPP to use an indication to schedule feedback. Because Miao teaches a method of indicating the end of reporting period thus allowing for faster cell activation thus allowing for efficient spectrum utilization (Miao [0003]). 

As to claim 14. The combination of Tian and 3GPP teaches all the limitations of parent claim 11, 
The combination of Tian and 3GPP does not teach  wherein , when determining to transmit the SB-CSI report to the base station, at least one of the ACK transmission or the NACK transmission includes an indication that the SB-CSI report is to be transmitted to the base station.
However Miao from a similar field of endeavor teaches wherein , when determining to transmit the SB-CSI report to the base station, at least one of the ACK transmission or the NACK transmission includes an indication that the SB-CSI report is to be transmitted to the base station (Miao [0068] HARQ-ACK scheduling being signaled via MAC-CE).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Miao and the combined teaching of Tian and 3GPP to use an indication to schedule feedback. Because Miao teaches a method of indicating the end of reporting period thus allowing for faster cell activation thus allowing for efficient spectrum utilization (Miao [0003]). 

Claim(s) 8,15,21,28 are rejected under 35 U.S.C. 103 as being unpatentable over (US-PG-PUB 2019/0349121 A1) Huawei, HiSilicon, 3GPP TSG RAN WGI Meeting #102-e R1-2005244; August 17-28, 2020 hereinafter 3GPP and in view of Maattanen et al. (US-PG-PUB 2015/0016288 A1). 

As to claim 8. The combination of Tian and 3GPP teaches all the limitations of parent claim 1, 
The combination of Tian and 3GPP does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian and 3GPP to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

As to claim 15. The combination of Tian and 3GPP teaches all the limitations of parent claim 11, 
The combination of Tian and 3GPP does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian and 3GPP to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

As to claim 21. The combination of Tian and 3GPP teaches all the limitations of parent claim 18, 
The combination of Tian and 3GPP does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian and 3GPP to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

As to claim 28. The combination of Tian and 3GPP teaches all the limitations of parent claim 22,  
The combination of Tian and 3GPP does not teach  wherein, when determining to transmit the SB-CSI report to the base station, the method further comprises:
determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission; or
SB reporting without full resolution , wherein the SB reporting without full resolution indicates one or more spatial differential CQI values each associated with an offset level, and wherein the offset level includes a difference between a CQI value associated with a sub-band of the plurality of sub-bands utilized by the PDSCH transmission and an average CQI value associated with the plurality of sub-bands utilized by the PDSCH transmission.
However Maattanen from a similar field of endeavor teaches determining whether to include with the SB-CSI report:
SB reporting with full resolution, wherein the SB reporting with full resolution indicates one or more channel quality information (CQI) values each associated with a sub-band of a plurality of sub-bands utilized by the PDSCH transmission( Maattaten [0036] an indication of cqi with specific granularity to be reported being indicated to Ue see also fig. 1 multiple CQI);
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Maattanen and the combined teaching of  Tian and 3GPP to select sub-band for which CSI is to be reported. Because Maattanen  teaches a method of increasing CSI feedback granularity in order to increase system performance, thus providing efficient spectrum utilization(Maattanen [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US-PG-PUB 2020/0235797 A1) method and apparatus for performing CSI reporting on basis of sub-band group.
Alfahran (WO 2021/163162 A1) method and apparatus for reliable channel state information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412               

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412